 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK                                                             6/24/2021
 ----------------------------------------------------------X
 FRANKIE MONEGRO, on behalf of himself and all
 others similarly situated,
                                                               Case No. 1:21-cv-02136-AT
                                             Plaintiffs,

                    -against-

 NASHVILLE WRAPS,

                                              Defendant.
 ----------------------------------------------------------X

                                  PROPOSED CONSENT DECREE

                   1.     This Consent Decree is entered into as of the Effective Date, as defined

below in Paragraph 10, by and between the following parties: Plaintiff Frankie Monegro

(“Plaintiff”) and Defendant Nashville Wraps (“Defendant”). Plaintiff and Defendant shall

hereinafter be collectively referred to as the “Parties” for the purposes and on the terms specified

herein.

                                                 RECITALS

                   2.     Title III of the Americans with Disabilities Act of 1990 (“ADA”), 42

U.S.C. §§ 12181-12189 (“ADA”) and its implementing regulation, 28 C.F.R. pt. 36, prohibit

discrimination on the basis of disability in the full and equal enjoyment of the goods, services,

facilities, privileges, advantages, and accommodations by any private entity that owns, leases

(or leases to), or operates any place of public accommodation. 42 U.S.C. § 12182(a); 28 C.F.R.

§ 36.201(a).

                   3.     On or about March 11, 2021, Plaintiff filed an action in the United States

District Court for the Southern District of New York (the “Court”), captioned Frankie Monegro v.

Nashville Wraps, Case Number: 1:21-cv-02136-AT (the “Action”). Plaintiff alleges that

4846-2597-7539.1                                        1
Defendant’s website, nashvillewraps.com, and mobile applications (the “Website”) are not

fully accessible to blind or visually-impaired individuals in violation of Title III of the Americans

with Disabilities Act of 1990 (“ADA”), the New York State Human Rights Law (“NYSHRL”),

and the New York City Human Rights Law (“NYCHRL”).

                   4.   Defendant expressly denies that the Website violates any federal, state or

local law, including the ADA, NYSHRL, and the NYCHRL, and it denies any other wrongdoing

or liability whatsoever. By entry into this Consent Decree, Defendant does not admit any

wrongdoing.

                   5.   This Consent Decree resolves, settles, and compromises all issues

between the Parties in the Action.

                   6.   This Consent Decree is entered into by Plaintiff, individually, but is

intended to inure to the benefit of impaired individuals who are members of the class alleged

in the Complaint.

                                        JURISDICTION

                   7.   Plaintiff alleges that Defendant is a private entity that owns and/or

operates the Website, which is available through the internet to personal computers, laptops,

mobile devices, tablets, and other similar technology. Plaintiff contends that the Website is a

service, privilege, or advantage of a place of public accommodation subject to Title III of the

ADA. 42 U.S.C. §12181(7); 12182(a). Defendant denies that the Website is a public

accommodation or that it is a place of public accommodation or otherwise subject to Title III

of the ADA, NYSHRL, and/or NYCHRL.

                   8.   This Court has jurisdiction over the Action under 28 U.S.C. § 1331 and

42 U.S.C. § 12188. The Parties agree that for purposes of the Action and this Consent Decree



4846-2597-7539.1                                 2
venue is appropriate, although Defendant does not waive the right to contest or dispute

jurisdiction in other matters or actions.

                                    AGREED RESOLUTION

                   9.    Plaintiff and Defendant agree that it is in the Parties’ best interest to

resolve the Action on mutually agreeable terms without further litigation. Accordingly, the

Parties agree to the entry of this Consent Decree without trial or further adjudication of any

issues of fact or law raised in Plaintiff's Complaint. In resolution of this Action, the Parties

hereby AGREE to the following:

                                          DEFINITIONS

                   10.   Effective Date means the date on which this Consent Decree is entered

on the Court’s Docket Sheet following approval by the Court.

                   11.   Reasonable Efforts means, with respect to a given goal or obligation, the

efforts that a reasonable person or entity in Defendant's position would use to achieve that goal

or obligation. Any disagreement by the Parties as to whether Defendant has used Reasonable

Efforts as provided for under this Consent Decree shall be subject to the dispute resolution

procedures set forth in paragraphs 16 through 19 of this Consent Decree. Reasonable Efforts

shall be interpreted so as to not require Defendant to undertake efforts the cost, difficulty or

impact on the Website of which could constitute an undue burden, as defined in Title III of the

ADA but as applied solely to the Website - as though the Website were a standalone business

entity, or which efforts could result in a fundamental alteration in the manner in which

Defendant operates the Website - or the primary functions related thereto, or which could result

in a loss of revenue or traffic on its Website related operations.

                                              TERM



4846-2597-7539.1                                 3
                   12.   The term of this Consent Decree shall commence as of the Effective Date

and remain in effect for the earlier of: (1) thirty-six (36) months from the Effective Date; or

(b) the date, if any, that the United States Department of Justice adopts regulations for websites

under Title III of the ADA.

                    GENERAL NONDISCRIMINATION REQUIREMENTS

                   13.   Pursuant to the terms of this Consent Decree, Defendant:

                         a. Shall not deny persons with a disability (as defined under the ADA),

                            including the Plaintiff, the opportunity to participate in and benefit

                            from    the   goods,       services,   privileges,   advantages,   and

                            accommodations through the Website as set forth herein. 42 U.S.C.

                            §12182(b)(1)(A)(i); 28 C.F.R. § 36.202(a);

                         b. shall use Reasonable Efforts to provide persons with a disability (as

                            defined under the ADA), including Plaintiff, an equal opportunity to

                            participate in or benefit from the goods, services, privileges,

                            advantages, and accommodations provided through the Website as

                            set forth herein. 42 U.S.C. § 12182(b)(2)(A)(ii); 28 C.F.R. §

                            36.202(b); and

                         c. shall use Reasonable Efforts to ensure that persons with a disability

                            (as defined under the ADA), including Plaintiff, are not excluded,

                            denied services, segregated, or otherwise treated differently because

                            of the absence of auxiliary aids and services, through the Website as

                            set forth herein. 42 U.S.C. § 12182(b)(2)(A)(iii); 28 C.F.R. § 36.303.

                         COMPLIANCE WITH TITLE III OF THE ADA



4846-2597-7539.1                                   4
                   14.   Web Accessibility Conformance Timeline: Defendant shall ensure full

and equal enjoyment of the goods, services, privileges, advantages, and accommodations

provided by and through the Website (including all pages therein), including websites

(including all pages therein and linked to therefrom) that can be navigated to from the Website

or which when entered reroute to the Website (collectively the “Websites”), according to the

following timeline and requirements provided that the following dates will be extended in the

instance that the Department of Justice issues regulations for websites under Title III of the

ADA while this Consent Decree is in effect and which contain compliance dates and/or

deadlines further in the future than the dates set forth herein:

                         a. Within eighteen (18) months of the Effective Date, to the extent not

                            already done, the Defendant shall modify the Websites as needed to

                            substantially conform to the Web Content Accessibility Guidelines

                            2.0 and/or Web Content Accessibility Guidelines 2.1 Level A and

                            AA Success Criteria to the extent determined to be applicable, or any

                            other WCAG guidelines deemed to be applicable, in such a manner

                            so that the Websites will be accessible to persons with vision

                            disabilities.

                         b. The Parties acknowledge that Defendant’s obligations under this

                            Agreement do not include: (i) substantial conformance with WCAG

                            standards for user-generated content and/or other content or

                            advertisements and/or Websites Defendant do not own, operate, prepare

                            or control but that are linked from the Websites (including, but not

                            limited to, any content/Websites hosted by third parties and



4846-2597-7539.1                                 5
                      implemented on the Websites); and (ii) the provision of narrative

                      description for videos. The Parties also agree that if the U.S. Department

                      of Justice or a Court with jurisdiction over this matter determines that

                      the WCAG standards or any successor standard that Defendant may

                      have utilized are not required by applicable law, Defendant may choose,

                      in their discretion, to cease the remediation efforts described above.

                   c. In achieving such conformance, Defendant may, among other things,

                      rely upon, in whole or in part, the User Agent Accessibility Guidelines

                      (“UAAG”) 1.0; the Authoring Tool Accessibility Guidelines (“ATAG”)

                      2.0; the Guidance on Applying WCAG 2.1 to Non-Web Information and

                      Communications Technologies (“WCAG2.1ICT”), published by the

                      Web Accessibility Initiative of the World Wide Web Consortium

                      (“W3C”); as well as other guidance published by the W3C’s Mobile

                      Accessibility Task Force; the British Broadcasting Corporation Mobile

                      Accessibility Standards and Guidelines 1.0 (“BBCMASG 1.0”) or any

                      combination thereof. Defendant may also reasonably rely on the advice

                      and certification of reputable and generally recognized accessibility

                      consultants. If Defendant, in reasonably relying upon any of the

                      foregoing, fails to achieve substantial conformance with the applicable

                      WCAG standard, Defendant will have nonetheless met its obligations.

                   d. If Defendant is unable to achieve substantial conformance with the

                      applicable WCAG guidelines despite having used Reasonable Efforts

                      to achieve substantial conformance, it shall be deemed to have



4846-2597-7539.1                            6
                            satisfied its obligations under this Agreement as set forth herein

                            regarding remediation of the Website.

                              SPECIFIC RELIEF TO PLAINTIFF

                   15.   Specific Relief: Plaintiff and Defendant have agreed to settle all matters

relating to costs, damages, attorneys’ fees, experts’ fees, other financial matters, relating to

any alleged inaccessibility of the Website through a separate agreement (the “Settlement

Agreement”), the remedial portions of which are hereby incorporated by reference into this

Consent Decree.

                         PROCEDURES IN THE EVENT OF DISPUTES

                   16.   The procedures set forth in Paragraphs 17 through 19 must be exhausted

in the event that (i) Plaintiff alleges that Defendant has failed to meet its obligations pursuant

to this Consent Decree or (ii) Defendant alleges that there is a criteria of the applicable WCAG

standard with which it cannot substantially comply as set forth herein. There will be no breach

of this Consent Decree by Defendant in connection with such allegations until the following

procedures have been exhausted.

                   17.   If any of the Parties claim this consent Decree or any portion of it has been

violated (“breach”), the party alleging the breach shall give written notice (including reasonable

particulars) of such violation to the party alleged to be in breach. The alleged breaching party must

respond to such written notice of breach no later than thirty (30) calendar days thereafter (the “Cure

Period”), unless the parties agree to extend the time for response. If the alleged breach is of a nature

that it cannot be cured during the Cure Period, the parties shall mutually extend the Cure Period to

reflect the reasonable time period in which the alleged breach can be cured. If the parties are unable

to reach a mutually acceptable resolution during the Cure Period, or any extension thereof, the



4846-2597-7539.1                                   7
party alleging a breach of the Consent Decree may seek enforcement of compliance with this

Consent Decree from the Court. The Court shall, in its discretion, award reasonable attorneys’ fees

and costs to the prevailing party in any such enforcement action.

                   18.   There will be no breach of this Consent Decree unless (a) an independent

accessibility consultant mutually agreed upon by the parties determines that a particular item(s)

cannot be accomplished by a person with a disability who has average screen reader

competency using a prominent commercially available screen reader such as Jaws, Voiceover,

or NVDA in combination with one of the following browsers (in versions of which that are

currently supported by their publishers): Internet Explorer, Firefox, Safari and Chrome; and

(b) Defendant fails to remedy the issue using Reasonable Efforts within a reasonable period of

time of not less than ninety (90) days from receipt of the accessibility consultant’s opinion. If

the accessibility consultant believes that a reasonable time using Reasonable Efforts to remedy

the items found not to be usable is longer than ninety (90) days, then the Parties may agree on

a longer time period without leave of Court so long as the extension is documented in writing

and executed by the Parties to this Agreement or their respective counsel. If the accessibility

consultant finds that a particular item found not to be usable cannot be remedied using

Reasonable Efforts, Defendant shall not be obligated to remedy that item.

                   19.   Any notice or communication required or permitted to be given to the

Parties hereunder shall be given in writing by e-mail and by overnight express mail or United

States first class mail, addressed as follows:

                   For PLAINTIFF:                    Yaakov Saks
                                                     STEIN SAKS PLLC
                                                     285 Passaic Street
                                                     Hackensack, NJ 07601
                                                     Tel: 201.282.6500
                                                     E-mail: ysaks@steinsakslegal.com

4846-2597-7539.1                                 8
                   For DEFENDANT:             Paige Waldrop Mills
                                              Tim Garrett
                                              Bass Berry & Sims, PLLC
                                              Suite 2800; 150 3rd Ave South
                                              Nashville, TN 37201
                                              Tel: 615-742-6200
                                              E-mail: pmills@bassberry.com
                                              E-mail: tgarrett@bassberry.com


                                        MODIFICATION

                   20.   No modification of this Consent Decree shall be effective unless in

writing and signed by authorized representatives of all Parties.

                         ENFORCEMENT AND OTHER PROVISIONS

                   21.   The interpretation and enforcement of this Consent Decree shall be

governed by the laws of the State of New York.

                   22.   This Consent Decree contains the entire agreement of the Plaintiff and

the Defendant concerning the subject matter described in Paragraph 3, other than the terms of

the Settlement Agreement, and no other statement, promise, or agreement, either written or

oral, made by any party or agent of any party, that is not contained in this Consent Decree, and

concerns the subject matter described in Paragraph 3, shall be enforceable, other than the

Settlement Agreement.

                   23.   If any provision of this Consent Decree is determined to be invalid,

unenforceable, or otherwise contrary to applicable law, such provision shall be deemed restated

to reflect as nearly as possible and to the fullest extent permitted by applicable law its original

intent and shall not, in any event, affect any other provisions, all of which shall remain valid

and enforceable to the fullest extent permitted by applicable law.



4846-2597-7539.1                                9
   COURT APPROVAL, ADOPTION, AND ENTRY OF THE CONSENT DECREE

               THE COURT, HAVING CONSIDERED the pleadings, law, underlying facts

and having reviewed this proposed Consent Decree,

FINDS AS FOLLOWS:

       1)      This Court has jurisdiction over the Action under 28 U.S.C. § 1331 and 42

U.S.C. § 12188;

       2)      The provisions of this Consent Decree shall be binding upon the Parties;

       3)      Entry of this Consent Decree is in the public interest;

       4)      This Consent Decree is for settlement purposes only and does not constitute an

admission by Defendant of any of the allegations contained in the Complaint or any other

pleading in this Action, nor does it constitute any finding of liability against Defendant;

       5)      The Plaintiff is acting as a private attorney general in bringing the Action and

enforcing the ADA;

       6)      The Court’s jurisdiction over this matter shall continue for 36 months; and

       7)      This Consent Decree shall be deemed as adjudicating, once and for all, the

merits of each and every claim, matter, and issue that was alleged, or could have been alleged

by Plaintiff in the Action based on, or arising out of, or in connection with, the allegations in

the Complaint.

               NOW THEREFORE, the Court approves the Consent Decree and in doing

so specifically adopts it and makes it an Order of the Court.

               The Clerk of Court is directed to amend the caption to remove “on behalf of

himself and all others similarly situated[.]”

               SO ORDERED.

               Dated: June 24, 2021
                      New York, New York
